UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schaivone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Common stocks 37.59% (Cost $206,001,581) Diversified Financial Services 2.35% Citigroup, Inc. 3,500,001 11,095,002 Electric Utilities 3.99% American Electric Power Co., Inc. 70,000 2,167,200 Duke Energy Corp. (Z) 230,000 3,560,400 Northeast Utilities 45,000 1,035,450 Progress Energy, Inc. (Z) 303,500 11,970,040 Progress Energy, Inc. CVO (I)(Z) 337,750 77,682 Industrial Conglomerates 0.37% General Electric Co. (Z) 130,000 1,742,000 Integrated Telecommunication Services 2.08% AT&T, Inc. (Z) 240,000 6,295,200 FairPoint Communications, Inc. (Z) 2,504 1,477 Verizon Communications, Inc. (Z) 110,000 3,527,700 Multi-Utilities 28.80% Alliant Energy Corp. (Z) 435,000 11,379,600 Ameren Corp. (Z) 165,400 4,206,122 CH Energy Group, Inc. (Z) 560,000 27,714,400 Consolidated Edison, Inc. (Z) 70,000 2,755,200 Dominion Resources, Inc. (Z) 125,000 4,225,000 DTE Energy Co. (Z) 435,000 14,990,100 Integrys Energy Group, Inc. (Z) 240,000 8,107,200 NiSource, Inc. (Z) 490,000 6,316,100 NSTAR (Z) 510,000 16,371,000 OGE Energy Corp. (Z) 255,000 7,675,500 PNM Resources, Inc. (Z) 500,000 6,100,000 Teco Energy, Inc. (Z) 570,000 7,689,300 Vectren Corp. (Z) 129,300 3,175,608 Xcel Energy, Inc. (Z) 755,000 15,054,700 Shares Value Preferred Stocks 109.62% (Cost $640,204,373) Agricultural Products 3.02% Ocean Spray Cranberries, Inc., 6.250%, Ser A (S)(Z) 224,250 14,253,891 Cable & Satellite 0.22% Comcast Corp., 7.000% (Z) 42,530 1,017,318 Consumer Finance 6.94% HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) 35,600 636,884 HSBC Holdings PLC, 6.200%, Ser A (Z) 25,000 501,750 HSBC USA, Inc., 2.858% (Z) 499,000 18,208,510 SLM Corp., 6.970%, Ser A (Z) 445,500 13,387,275 Diversified Banks 5.66% Sovereign Bancorp, Inc., 7.300%, Depositary Shares, Ser C (Z) 449,800 10,304,918 Wells Fargo & Co., 8.000% (Z) 683,500 16,369,825 Page 1 Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Diversified Financial Services 21.89% Bank of America Corp., 6.204%, Depositary Shares, Ser D (Z) 960,000 18,528,000 Bank of America Corp., 6.375% (Z) 1,160,000 21,054,000 Bank of America Corp., 6.625% (Z) 360,000 6,620,400 Bank of America Corp., 8.200% (Z) 35,000 759,500 Bank of America Corp., 8.625% (Z) 102,000 2,317,440 Citigroup Capital VII , 7.125% 30,000 589,500 Deutsche Bank Contingent Capital Trust II , 6.550% (Z) 275,275 5,431,176 Deutsche Bank Contingent Capital Trust III , 7.600% (Z) 542,000 11,880,640 JPMorgan Chase & Co., 5.490%, Ser G (Z) 278,000 12,209,760 JPMorgan Chase & Co., 5.720%, Ser F (Z) 328,760 14,074,216 JPMorgan Chase & Co., 6.150%, Ser E (Z) 209,100 9,712,695 Electric Utilities 39.94% Alabama Power Co., 5.200% (Z) 1,172,500 24,446,625 Carolina Power & Light Co., 5.440% (Z) 11,382 1,016,555 Central Illinois Light Co., 4.640% (Z) 7,460 551,574 Constellation Energy Group, Inc., 8.625%, Ser A (Z) 300,000 7,185,000 Duquesne Light Co., 6.500% (Z) 519,900 23,298,019 Entergy Arkansas, Inc., 6.450% (Z) 350,000 7,098,455 Entergy Mississippi, Inc., 6.250% (Z) 667,000 13,673,500 FPC Capital I, 7.100%, Ser A (Z) 242,500 6,006,725 Georgia Power Co., 6.000%, Ser R (Z) 80,000 1,992,000 Great Plains Energy, Inc., 4.500% (Z) 7,085 541,648 HECO Capital Trust III, 6.500% (Z) 173,100 3,983,031 Interstate Power & Light Co., 7.100%, Ser C (Z) 176,600 4,467,980 Interstate Power & Light Co., 8.375%, Ser B (Z) 132,800 3,586,928 NSTAR Electric Co., 4.780% (Z) 100,000 7,209,380 PPL Electric Utilities Corp., 4.400% (Z) 29,780 2,233,500 PPL Electric Utilities Corp., 4.600% (Z) 3,917 263,271 PPL Electric Utilities Corp., 6.250%, Depositary Shares (Z) 1,000,000 23,250,000 PPL Energy Supply, LLC, 7.000% (Z) 272,500 6,995,075 Public Service Electric & Gas Co., 4.180%, Ser B (Z) 53,677 3,758,464 Public Service Electric & Gas Co., 4.300%, Ser C (Z) 8,280 645,840 Public Service Electric & Gas Co., 6.920% (Z) 131,425 12,366,278 Southern California Edison Co., 6.000%, Ser C (Z) 80,000 6,140,000 Southern California Edison Co., 6.125% (Z) 195,000 15,222,187 Virginia Electric & Power Co., 6.980% (Z) 45,500 4,322,500 Westar Energy, Inc., 6.100% (Z) 333,700 8,042,170 Gas Utilities 0.38% Southwest Gas Capital II, 7.700% (Z) 72,300 1,787,979 Integrated Telecommunication Services 0.00% 0 Touch America Holdings, Inc., 6.875% 161,778  Investment Banking & Brokerage 0.98% Goldman Sachs Group, Inc., 6.200%, Ser B (Z) 129,500 3,092,460 Lehman Brothers Holdings, Inc., 5.670%, Depositary Shares, Ser D (I) 553,600 8,304 Lehman Brothers Holdings, Inc., 5.940%, Depositary Shares, Ser C (I) 300,600 9,018 Morgan Stanley Capital Trust III, 6.250% (Z) 75,000 1,536,000 Page 2 Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Life & Health Insurance 6.52% Metlife, Inc., 6.500%, Ser B (Z) 1,055,000 24,159,500 Principal Financial Group, 6.518%, Ser B (P)(Z) 160,000 2,792,000 Prudential PLC, 6.750% (Z) 176,100 3,777,345 Movies & Entertainment 0.98% Viacom, Inc., 6.850% (Z) 206,000 4,604,100 Multi-Utilities 7.16% Baltimore Gas & Electric Co., 6.700%, Ser 1993 (Z) 20,250 1,793,391 Baltimore Gas & Electric Co., 6.990%, Ser 1995 (Z) 134,000 11,356,500 BGE Capital Trust II, 6.200% (Z) 616,000 12,166,000 Sempra Energy Corp., 4.360% (Z) 38,500 2,887,500 Sempra Energy Corp., 4.750% (Z) 12,610 1,043,477 Union Electric Co., 3.700% (Z) 12,262 866,387 Xcel Energy, Inc., 4.080%, Ser B (Z) 8,610 589,785 Xcel Energy, Inc., 4.110%, Ser D (Z) 33,691 2,358,370 Xcel Energy, Inc., 4.160%, Ser E (Z) 9,410 699,916 Oil & Gas Exploration & Production 7.50% Apache Corp., 5.680%, Depositary Shares, Ser B (Z) 236,649 19,634,484 Nexen, Inc., 7.350% (Z) 759,000 15,749,250 Oil & Gas Storage & Transportation 1.34% Southern Union Co., 7.550% (Z) 255,000 6,298,500 Real Estate Investment Trusts 3.12% Kimco Realty Co., 6.650%, Depositary Shares, Ser F (Z) 200,000 3,842,000 Public Storage, Inc., 6.125% (Z) 92,700 2,052,378 Public Storage, Inc., 6.450%, Depositary Shares, Ser X (Z) 48,000 985,440 Public Storage, Inc., 6.625% (Z) 64,000 1,377,280 Public Storage, Inc., 6.750% (Z) 60,000 1,311,600 Public Storage, Inc., 6.950% (Z) 190,000 4,202,800 Public Storage, Inc., 7.500%, Depositary Shares, Ser V (Z) 39,000 956,280 Specialized Finance 0.22% CIT Group, Inc., 6.350%, Ser A (Z) 454,600 1,045,580 Trucking 1.89% AMERCO, Inc., 8.500%, Ser A (Z) 390,000 8,892,000 U.S. Government Agency 0.08% Federal Home Loan Mortgage Corp. (8.375% to 12-31-12, then variable), 8.375%, Ser Z 55,000 72,050 Federal National Mortgage Association (8.250% to 12-31-10 then variable), 8.250%, Ser S 159,500 296,670 Wireless Telecommunication Services 1.78% Telephone & Data Systems, Inc., 6.625% (Z) 246,000 4,907,700 United States Cellular Corp., 7.500% (Z) 157,500 3,465,000 Page 3 Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2009 (Unaudited) Value Short-term investments 1.19% (Cost $5,599,978) Rate Par Value Value Commercial Paper 1.19% Chevron Funding Corp. 0.0700% $5,600,000 5,599,978 Total investments (Cost $851,805,932) 148.40% Other assets and liabilities, net (48.40%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement. Total collateral value at July 31, 2009 was $590,985,250.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $854,632,699. Net unrealized depreciation aggregated $155,029,293, of which $18,420,822 related to appreciated investment securities and $173,450,115 related to depreciated investment securities. Page 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the General supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 5  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Consumer Discretionary $5,621,418 - - $5,621,418 Consumer Staples - $14,253,891 - 14,253,891 Energy 23,083,200 19,634,484 - 42,717,684 Financials 225,198,196 - - 225,198,196 Industrials 10,634,000 - - 10,634,000 Telecommunication Services 18,197,077 - - 18,197,077 Utilities 247,832,006 129,471,474 $77,682 377,381,162 Short-term Investments - 5,599,978 - 5,599,978 Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Consumer Utilities Total Staples Balance as of 10/31/08 $19,621,875 $111,457 $19,733,332 Accrued discounts/premiums - - - Realized gain (loss) - - - Change in Unrealized appreciation (depreciation) - (33,775) (33,775) Net purchases (sales) - - - Transfers in and/or out of Level 3 (19,621,875) - (19,621,875) Balance as of 7/31/09 - Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. The Fund has a Committed Facility Agreement (CFA) with a third party commercial bank that allows it to borrow up to $284 million and to invest the borrowings in accordance with its investment practices. Borrowings under the CFA are secured by the assets of the Fund. 6 Sector risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. The concentration is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, utilities can be hurt by higher interest costs in connection with capital construction programs, costs associated with environmental and other regulations and the effects of economic declines, surplus capacity and increased competition. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 15, 2009
